29 A.3d 984 (2011)
In re Michael Joseph MASON, Petitioner.
No. 11-BG-1156.
District of Columbia Court of Appeals.
Filed October 20, 2011.
BEFORE: BLACKBURNE-RIGSBY and THOMPSON, Associate Judges, and NEWMAN, Senior Judge.

ORDER
PER CURIAM
On consideration of Bar Counsel's report regarding petitioner's petition for reinstatement, the petition for reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, § 14(g) affidavit on June 24, 2005 and therefore is eligible to file the petition for reinstatement, it is
ORDERED that petitioner's petition for reinstatement is granted; however, reinstatement is conditioned on various conditions listed below. The conditions agreed to by petitioner include: (1) successful completion of the mandatory Continuing Legal Education class required of all new admittees within a year of reinstatement; (2) successful completion of twelve hours of Continuing Legal Education in the subject area of criminal law, criminal procedure and evidence within one year of reinstatement; and, (3) consultation with the District of Columbia Bar's Practice Management Advisory Service prior to reentry into private practice and the execution of a waiver of confidentiality to permit Bar Counsel to obtain information on compliance. In addition, pursuant to our authority, see D.C. Bar R. XI § 16(f), this court imposes an additional condition that petitioner *985 remain in compliance with his post-release supervision imposed by the state of Virginia and execute the necessary waivers of confidentiality required for Bar Counsel to obtain information on petitioner's compliance. It is
FURTHER ORDERED that Michael Joseph Mason, Esquire is hereby reinstated to the Bar of the District of Columbia subject to the conditions outlined above. Failure to fully comply with the above conditions may result in revocation of this reinstatement order. See D.C. Bar R. XI § 16(f).